Citation Nr: 0026663	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-08 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1.  Entitlement to a compensable rating for tinea versicolor.  

2.  Entitlement to a compensable rating for pulmonary and 
mediastinal sarcoidosis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The record reflects that the appellant had active military 
service from November 1950 to September 1955.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) New Orleans, Louisiana, Regional Office (RO).  

The issue of entitlement to a compensable rating for 
pulmonary and mediastinal sarcoidosis is the subject of a 
remand that follows the Board's decision as to the other 
issue currently on appeal.  


FINDING OF FACT

The appellant's tinea versicolor is manifested by itching and 
hypopigmented patches with scale on the back of the neck and 
xerotic skin on the back and arms.  


CONCLUSION OF LAW

A 10 percent rating is warranted for tinea versicolor.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 4.118, 
Diagnostic Codes 7899, 7813, 7803 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that his service-connected tinea 
versicolor is more severely disabling than currently 
evaluated and, therefore, warrants a compensable rating.  He 
claims that he experiences constant itching and sloughing of 
his skin, which bleeds when he scratches it.  

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim for a compensable rating for his tinea 
versicolor have been properly developed.  There is no 
indication of any additional pertinent records which have not 
been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful diagnosis, 
or for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

As tinea versicolor is a dermatologic disorder, it is 
evaluated analogous to dermatophytosis, which, in turn, is 
rated as for eczema.  38 C.F.R. § 4.118, Diagnostic Code 
7815.  When eczema is manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant, a 50 percent 
evaluation is assigned.  For constant exudation or itching, 
extensive lesions, or marked disfigurement, a 30 percent 
evaluation is assigned.  With exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, 
eczema is assigned a 10 percent evaluation.  When eczema has 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area, a noncompensable evaluation 
is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

Following review of the appellant's service medical records, 
which noted tinea versicolor of the anterior chest at his 
discharge examination, an August 1960 rating decision granted 
service connection for the disease and assigned a 
noncompensable rating, which has remained in effect since May 
5, 1960.  

At a December 1998 VA skin examination, the appellant 
complained of an itchy, dry rash on his back and neck, and he 
stated that he used various creams on the rash, which offered 
temporary relief before the rash recurred.  Hypopigmented 
patches with scale were noted on the back of the neck and 
xerotic skin was seen on the back and arms.  Potassium 
hydroxide preparation (KOH) was positive for yeast and short 
hyphae.  The diagnoses were tinea versicolor and xerosis.  

Inasmuch as the appellant is shown to have hypopigmented 
patches on his neck and xerotic skin on his arms, while 
complaining of itching, the Board finds that his symptoms 
more nearly approximate the criteria for a 10 percent 
evaluation under Diagnostic Code 7806.  Thus, under the 
provisions of 38 C.F.R. § 4.7, a 10 percent rating is 
warranted for the appellant's tinea versicolor.  However, the 
Board does not find that the evidence demonstrates the tinea 
versicolor is manifested by constant exudation or itching, 
extensive lesions, or marked disfigurement so as to warrant a 
higher rating for the tinea versicolor.  



ORDER

A 10 percent rating is granted for tinea versicolor, subject 
to the laws and regulations governing the award of VA 
monetary benefits.  


REMAND

Service medical records show that the appellant was diagnosed 
with sarcoidosis pulmonary hilar lymph nodes and right 
paratracheal nodes.  The report or an August 1960 VA medical 
examination, which noted that a chest X-ray had not revealed 
any evidence of infiltration in either lung field or hilar 
adenopathy, listed a diagnosis of pulmonary and mediastinal 
node sarcoidosis, by previous record, now in remission. 
Service connection was granted for pulmonary and mediastinal 
sarcoidosis by a September 1960 rating decision, and the 
noncompensable rating assigned at that time has remained in 
effect ever since.  

The physician at an April 1999 VA examination for respiratory 
disease indicated that she had reviewed the claims file and 
had been unable to find any evidence that showed the 
appellant had ever been treated for sarcoid or that the 
service diagnosis of sarcoid was ever confirmed.  The 
examiner noted in her review of the clinical findings that a 
July 1998 cardiac catheterization had revealed normal 
coronary arteries.  It was reported that the appellant had a 
chief complaint of dyspnea on exertion, for which he used an 
albuterol inhaler, and occasional chest pain that was 
relieved with nitroglycerin.  The examination report included 
the following diagnoses: subjective dyspnea, probably 
secondary to mild obstructive lung disease and 
cardiomyopathy; history of granulomatous disease of the 
liver, probably due to tuberculosis but possible sarcoid; and 
history of uveitis and conjunctivitis possibly secondary to 
sarcoid but also possibly to tuberculosis.  The examiner 
stated that the appellant's complaints of severe dyspnea on 
exertion could not be fully explained by his pulmonary 
functions or by his ABGs, and she suggested further 
cardiology work-up.   

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the Board believes 
the medical evidence of record is insufficient it may 
supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Because the 
medical evidence currently of record does not permit a 
determination as to whether the appellant may have extra-
pulmonary pathology due to his service-connected sarcoidosis, 
the Board believes that further examination is necessary.  
Therefore, in order to obtain additional medical evidence and 
to insure that the appellant receives his due process rights, 
the Board finds that the claim must be remanded for the 
following actions:  

1.  The RO should schedule the appellant for 
examination by a pulmonologist for the purpose 
of determining whether the appellant has any 
extra-pulmonary pathology due to his service-
connected sarcoidosis.  The claims folder and a 
copy of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.  He should be requested to express 
an opinion as to whether it is as likely as not 
that the appellant has any residuals of the 
sarcoidosis.  If the examiner concludes that 
additional evaluation by a cardiologist (re: 
cardiomyopathy), an ophthalmologist (re: 
uveitis), or a hepatologist (re: liver 
disorder) is necessary in order to determine 
whether the appellant has any extra-pulmonary 
sarcoidosis, such evaluation(s) should be 
scheduled.  The examiner should provide 
complete rationale for all conclusions reached.  

2.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

3.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant and his 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claim.  The appellant is not required to undertake any 
additional action until he receives further notification from 
VA.  


		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

 



